Name: Commission Regulation (EEC) No 939/82 of 21 April 1982 reopening the standing invitation to tender referred to in Regulation (EEC) No 434/82 for the mobilization of Community white sugar for the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 4. 82 Official Journal of the European Communities No L 111 / 13 COMMISSION REGULATION (EEC) No 939/82 of 21 April 1982 reopening the standing invitation to tender referred to in Regulation (EEC) No 434/82 for the mobilization of Community white sugar for the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) as food aid Agency for Palestine Refugees (UNRWA) as food aid Q, the invitation to tender should be reopened in respect of the remaining 2 681 tonnes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Articles 18 and 19 thereof, HAS ADOPTED THIS REGULATION : Article 1 The standing invitation to tender referred to in Regu ­ lation (EEC) No 434/82 is hereby reopened Having regard to Council Regulation (EEC) No 3827/81 of 21 December 1981 on the supply of sugar to the United Nations Relief and Works Agency for Palestine Refugees (UNRWA) as food aid (3), and in particular Article 1 (3) and (4) thereof, Article 2 Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Regulation (EEC) No 434/82 is hereby amended as follows : 1 . In Article 1 , '3 405 tonnes' shall be replaced by '2 681 tonnes' and 'A 1 to A 3' shall be replaced by 'A 4 to A 6'. 2. In Article 3, the second sentence shall be replaced by the following : 'In that case the standing invitation shall be closed ipso facto with effect from that date.' 3 . In Article 4 ( 1 ), ' 10 March 1982' shall be replaced by '6 May 1982'. 4. Article 7 ( 1 ) shall be replaced by the following : ' 1 . The security for tender shall be 46 300 ECU for Lot A 4, 50 000 ECU for Lot A 5 and 37 750 ECU for Lot A 6.' 5 . Article 7 (3) shall be replaced by the following : Whereas Article 1 ( 1 ) of Regulation (EEC) No 3827/81 provides for the supply to UNRWA of white sugar produced and in free circulation within the Commu ­ nity ; whereas that white sugar should be of standard quality as defined in Council Regulation (EEC) No 793/72 of 17 April 1972 fixing the standard quality for white sugar (6) ; Whereas Article 1 ( 1 ) of Regulation (EEC) No 3827/81 lays down that 6 086 tonnes of white sugar is to be made available to UNRWA for that purpose ; whereas, a first instalment of 3 405 tonnes having already been supplied pursuant to Commission Regulation (EEC) No 434/82 of 25 February 1982 on a standing invita ­ tion to tender for the mobilization of Community white sugar for the United Nations Relief and Works '3 . The security for tender : (a) shall be forfeited, except in case of force majeure, in respect of the quantity of sugar which the successful tenderer has not delivered to the port of unloading on quayside or in lighter or in containers on quayside, in accor ­ dance with the prescribed conditions, and after (') OJ No L 177, 1 . 7 . 1981 , p . 4. (2) OJ No L 74, 18 . 3 . 1982, p . 1 . (3) OJ No L 392, 31 . 12. 1981 , p . 1 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. O OJ No L 263, 19 . 9 . 1973, p . 1 . (6) OJ No L 94, 21 . 4 . 1972, p . 1 . 0 OJ No L 55, 26 . 2. 1982, p . 34. No L 111 /14 Official Journal of the European Communities 24. 4. 82 That State shall collect from the successful tenderer a fixed charge in respect of the said costs : 1 119 ECU for Lot A 4, 1 209 ECU for Lot A 5 and 913 ECU for Lot A 6, which charges the tenderer should therefore include in his tender.' production of copy No 1 of the export licence duly endorsed and stamped by the competent authority of the Member State referred to in Article 6 (2) (e) ; (b) shall be released if the tender is not accepted.' 6 . In Article 9 (5), the third sentence shall be replaced by the following text : 7 . The Annex shall be replaced by the following : 'ANNEX Reference No of lot Port of shipment Quantity(tonnes) Quality Port of unloading Deadline for delivery (') A 4 A 5 A 6 Community ports Community ports Community ports 926 1 000 755 2 2 2 Aquaba (Jordan) Ashdod (2) (Israel) Ashdod (2) (Israel) 30. 6 . 1982 30 . 6 . 1982 15. 8 . 1982 (') Without prejudice to the second subparagraph of Article 9 (4) of this Regulation. (2) In the case of this port, the lot must be delivered in 20-foot containers with a maximum of 50 containers per vessel .' Article 3 This Regulation shall enter into force on 24 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 April 1982. For the Commission Poul DALSAGER Member of the Commission